Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 22, 1992, convicting defendant, after jury trial, of three counts of robbery in the first degree and four counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 Vx to 19 years on each first degree robbery count and IVz to 15 years on each second degree robbery count, unanimously affirmed.
The record indicates that the trial court duly considered the probative worth of evidence of defendant’s three prior larceny convictions for impeachment purposes, as well as possible prejudice to defendant from introduction of such evidence (People v Sandoval, 34 NY2d 371). The court’s ruling that, should defendant testify, he might properly be cross-examined only regarding a 1985 attempted grand larceny conviction, a 1986 petit larceny conviction, and a 1989 conviction for a felony involving the use or threat of force, without reference to the underlying facts, was not an improvident exercise of discretion (see, People v Bennette, 56 NY2d 142).
We note that the prosecutor adhered to the trial court’s Sandoval ruling in cross-examination, and was entitled to comment thereon in summation. Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.